UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7220



BART FITZGERALD MCCLAIN,

                                              Plaintiff - Appellant,

          versus


JAY CARTER, Lieutenant; BRUCE C. CARPENTER,
Correctional Officer; CODY BLAKE STEWART,
Correctional Officer; OFFICER EDWARDS; OFFICER
FOX,

                                              Defendants - Appellee,

          and


NORTH CAROLINA DEPARTMENT     OF   CORRECTIONS,
Avery-Mitchell Facility,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-20-1-MU)


Submitted:   December 16, 2004          Decided:    December 21, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bart Fitzgerald McClain, Appellant Pro Se. James Philip Allen, Roy
Asberry Cooper, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Bart Fitzgerald McClain appeals the district court’s

order denying his motion to compel and his motion for leave to file

a supplemental complaint, and dismissing McClain’s civil rights

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See McClain v. Carter, No. CA-01-20-1-MU (W.D.N.C. July 15,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -